EXHIBIT 10.47

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of December 31, 2008 (the “Amended Effective Date”), is made and entered into
this 31st day of December, 2008, by and between California Pizza Kitchen, Inc.,
a Delaware corporation (the “Company”), and Larry S. Flax (“Executive”). This
Agreement amends and restates in its entirety the Prior Agreement (as defined
below).

WHEREAS, Executive and the Company are currently parties to that certain
Employment Agreement, as executed on April 11, 2005 (the “Prior Agreement”) and
effective as of January 1, 2005 (the “Effective Date”); and

WHEREAS, Executive and the Company wish to amend and restate the Prior Agreement
on the terms and conditions set forth in this Agreement to comply with or be
exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and intending to be legally bound hereby, the parties hereto agree as
follows:

Section 1. Employment Term. The Company hereby employs Executive and Executive
hereby accepts such employment upon the terms and conditions set forth herein.
The Company shall continue to employ Executive as a Co-Chief Executive Officer
of the Company for the period commencing on the Amended Effective Date and
ending on the earlier of (a) the date of termination of this Agreement pursuant
to the provisions of Section 4 hereof, or (b) December 31, 2009; provided,
however, that commencing on December 31, 2009, and on each subsequent
anniversary thereof, the Employment Period shall be automatically extended for
one (1) additional year unless, no later than six (6) months before such date,
either party shall have given written notice to the other that it does not wish
to extend the Employment Period of this Agreement (the “Employment Period”).
References herein to the Employment Period of this Agreement shall refer to both
the initial Employment Period and any such extended Employment Period. Executive
hereby accepts such continued employment by the Company for the Employment
Period on the terms set forth herein.

Section 2. Duties. During the Employment Period, Executive shall serve as a
Co-Chief Executive Officer. Executive shall render such business and
professional services in the performance of his duties consistent with
Executive’s position within the Company as Co-Chief Executive Officer as well as
such services reasonably assigned to him by the Board of Directors of the
Company. Executive shall, at all times, report to the Board of Directors of the
Company and no other individual within the Company and all other employees of
the Company shall be responsible to report to Executive or such other
individuals as he designates. Executive’s principal place of employment shall be
the offices provided by the Company located in Los Angeles, California, but it
is understood and acknowledged that the performance of his duties will require
Executive to travel outside Los Angeles. Executive, however, shall not be
required, without his consent, to relocate his principal place of employment
more than 25 miles from the current location of the offices provided by the
Company located in Los Angeles.



--------------------------------------------------------------------------------

At all times during the Employment Period, Executive shall devote his best
efforts and abilities to the performance of his duties on behalf of the Company
and to the promotion of its interests consistent with, and subject to, the
strategies, policies and directions of the Board. Notwithstanding the foregoing,
Executive may be involved in civic and charitable activities, may manage his
personal investments and may serve on the board of any public companies, trade
or professional associations.

The Company agrees that it will use its reasonable best efforts to cause
Executive to be nominated to and continue to be named Co-Chairman (or Chairman,
if Richard L. Rosenfield does not continue as the other Co-Chairman) of the
Board of Directors during the term of this Agreement.

Section 3. Compensation. During the Employment Period, as compensation for his
services and covenants hereunder:

(a) During the Employment Period, the Company shall pay Executive an annual base
salary of Five Hundred Thousand Dollars ($500,000), prorated for any partial
employment year, payable in equal installments at the Company’s current payroll
intervals; provided, however, that the Board may increase such amount during the
Employment Period in its sole and absolute discretion (the “Base Salary”). Such
Base Salary shall be reviewed annually, and shall be subject to such annual
increase, if any, as determined by the Company in its sole discretion.

(b) During the Employment Period, Executive shall be entitled to an annual
target performance based bonus (the “Annual Bonus”) based on the achievement of
certain performance based objectives established by the Compensation Committee.
Executive’s target Annual Bonus shall be equal to sixty percent (60%) of his
Base Salary. The actual Annual Bonus is determined based on achievement of
performance results within a range between a threshold that is less than the
specified performance target or in excess of the specified performance target.
The Annual Bonus will range from a minimum of 30% of Base Salary for attainment
of the performance based threshold amount to a maximum of 200% for exceptional
performance in excess of the performance based target amount. Exhibit A hereto
sets forth the performance targets that if achieved will result in the payment
of the corresponding percentage of Base Salary as Annual Bonus in calendar year
2005.

(i) The performance targets for 2005 are specified in Exhibit A hereto and,
thereafter, shall be established annually by the Compensation Committee based on
financial performance factors determined by the Compensation Committee in its
sole discretion, but after consultation with Executive.

(ii) The Annual Bonus shall be payable in cash as soon as practicable following
delivery of the audited financial statements for the Company and its
subsidiaries for the year for which the Annual Bonus is payable (the “Audited
Financial Statements”), but in no event later than the last day of the
applicable two and one-half month “short-term deferral period” with respect to
such annual bonus, within the meaning of Treasury Regulation
Section 1.409A-1(b)(4).

(c) The Parties acknowledge that on December 29, 2004, the Company granted
Executive options to purchase 300,000 shares of Company common stock, par value
.01

 

2



--------------------------------------------------------------------------------

per share (“Common Stock”), the terms and conditions of which were modified by
the Prior Agreement as follows: “Such options shall become vested and
exercisable on the date this Agreement is executed with respect to all of the
shares subject to such option. To the extent that any terms of such option
provided in the Notice of Stock Option Grant delivered to Executive prior to the
date hereof differ from any terms set forth herein, the terms set forth herein
supersede the terms of any such notice and the Company will cause an appropriate
amendment to such Notice of Stock Option Grant to be prepared and executed.”

(d) The parties acknowledge that on April 11, 2005, the Company granted
Executive options to acquire 300,000 shares of Common Stock, pursuant and
subject to the terms and conditions of the Prior Agreement, the Company’s 2004
Omnibus Incentive Compensation Plan, and the Non-Qualified Stock Option
Agreement, a sample which is attached hereto as Exhibit B, which include but are
not limited to the following: The exercise price per share of the options was
based on the higher of (i) the closing price of the Company Common Stock on
April 11, 2005 or (ii) the average closing price of the Company Common Stock for
the five (5) day period immediately preceding April 11, 2005. The options shall
vest and be exercisable as to 20% of the grant on the third anniversary of the
grant date and thereafter an additional 10% of the original grant shall vest on
each quarterly anniversary until fully vested and exercisable at the end of the
fifth anniversary of the grant date. The options granted to Executive under the
2004 Omnibus Incentive Compensation Plan shall be nonstatutory stock options
that are not intended to be incentive stock options under Section 422 of the
Internal Revenue Code. Each option granted under the terms of the 2004 Omnibus
Incentive Compensation Plan shall be for a term of ten years and shall provide
that in the event Executive’s employment terminates for any reason other than
for Cause or voluntary termination by Executive without Good Reason, vested
options shall continue to be exercisable for at least three years following the
employment termination date, but not longer than the expiration of the ten-year
term after the date of grant.

(e) The parties acknowledge that on January 11, 2006, the Company granted
Executive 70,000 shares of restricted stock of the Company, which award was made
pursuant and subject to the terms and conditions of the Prior Agreement, the
Company’s 2004 Omnibus Incentive Compensation Plan, and the Restricted Stock
Agreement, which include but are not limited to the following: The award shall
vest as to 12,500 shares of restricted stock on the first anniversary of the
grant date and thereafter an additional 3,125 shares of restricted stock subject
to the award shall vest on each quarterly anniversary until and including the
fourth anniversary of the grant date. The award shall vest as to 10,000 shares
of restricted stock subject to the award on the earlier of (i) the fifth
anniversary of the grant date and (ii) the last day of the first 30-day period
following January 1, 2005 during which the average closing price of the Company
Common Stock exceeds $35.00 per share. The award shall vest as to the remaining
10,000 shares of restricted stock subject to the award on the earlier of (i) the
fifth anniversary of the grant date and (ii) the last day of the first 30-day
period following January 1, 2005 during which the average closing price of the
Company Common Stock exceeds $40.00 per share.

(f) For so long as the Company remains a public company, Company shall use
commercially reasonable efforts to (i) cause the shares of Common Stock reserved
for issuance to Executive pursuant to the Company’s 2004 Omnibus Incentive
Compensation Plan to be included in a registration statement on Form S-8 (the
“Registration Statement”) relating to the registration under the Securities Act
of 1933 (the “Act”) of no less than 3,750,000 shares of the Company’s Common
Stock, issuable pursuant to the Company’s 2004 Omnibus Incentive Compensation
Plan; (ii) cause such awards and the shares issuable pursuant to such awards to
be

 

3



--------------------------------------------------------------------------------

registered or otherwise exempt under the securities or blue sky laws of
California and such other jurisdictions in the United States as may be
applicable; and (iii) to maintain a current prospectus and to cause such Common
Stock to be listed on the principal exchange or exchanges or qualified for
trading on the principal over-the-counter market on which the Company’s Common
Stock is then listed or traded, so long as any Options remain outstanding and
have not been exercised or terminated and for a period of five years after
exercise.

(g) (i) Executive shall be entitled to an annual supplemental retirement benefit
(the “Supplemental Retirement Benefit”) payable for Executive’s life in an
amount equal to:

(A) $200,000; provided, however, that if Executive voluntarily terminates
employment without Good Reason or is terminated for Cause prior to the calendar
year in which he attains age 70, such amount shall be reduced by a percentage
equal to the product of (i) 15% and (ii) the lesser of (x) the number of full or
partial calendar years remaining until the calendar year in which Executive
attains age 70 or (y) five (5), less

(B) the Contribution Offset (as defined below).

(ii) The “Contribution Offset” shall be determined as follows. Effective as of
December 31, 2008, Executive shall be assumed to have an account balance (the
“Account Balance”) attributable to Company contributions under the Company’s
401(k) plan and other retirement plans equal to $16,400. For each calendar year
(beginning with 2009 and ending with the year immediately preceding Executive’s
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”), the Company shall be assumed
to have made a contribution on behalf of Executive under the Company’s 401(k)
plan and other retirement plans equal to $4,200 (the “Annual Contribution”). The
Annual Contribution for a calendar year shall be assumed to have been made on
December 31 of such year and shall be credited to the Account Balance. The
Account Balance shall be assumed to be credited with interest on and after
January 1, 2009 at an annual rate of 2.06%. The “Contribution Offset” shall
equal the Account Balance, determined as of the date of commencement of payment
of the Supplemental Retirement Benefit, converted into an actuarial equivalent
life annuity annual benefit commencing on the date of commencement of payment of
the Supplemental Retirement Benefit. For purposes of this paragraph, the
actuarial equivalent shall be determined using an annual interest rate equal to
6% and using the RP 2000 (unisex) mortality table with improvements to 2025.

(iii) The Supplemental Retirement Benefit shall be paid to Executive in the form
of monthly payments equal to one-twelfth ( 1/12) of the Supplemental Retirement
Benefit. Such monthly payments shall commence on the later of: (i) the first day
of the calendar month next following Executive’s Separation from Service,
subject to Section 5(j) below, or (ii) the first day of the calendar month next
following Executive’s attainment of age 65, and shall continue on each month
thereafter until Executive’s death.

(iv) Notwithstanding the foregoing, in the event that Executive is in violation
of Section 6 or Section 7, any Supplemental Retirement Benefit payable hereunder
shall be forfeited and cancelled immediately upon such violation. No interest in
the

 

4



--------------------------------------------------------------------------------

Supplemental Retirement Benefit may be sold, pledged, assigned or transferred by
Executive in any manner and no interest in the Supplemental Retirement Benefit
shall be liable for the debts, contracts or engagements of Executive or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.

(h) Executive shall be entitled to paid vacation of four weeks annually. Such
vacation shall be taken at such times as will interfere as little as possible
with the performance of Executive’s duties hereunder. At no time may Executive
accumulate or accrue more than eight weeks of unused vacation time. Should
Executive accumulate or accrue eight weeks of earned but unused vacation time,
Executive shall cease to earn any further vacation benefits until such time as
Executive’s earned but unused vacation time falls below eight weeks.

(i) Upon presentation of properly itemized charges together with appropriate
documentation, the Company shall reimburse Executive for all reasonable and
necessary expenses properly incurred by him in the performance of his duties
hereunder, in accordance with the Company’s policies therefor, as may be in
effect from time to time.

(j) The Company shall provide Executive with an automobile allowance of Two
Thousand Dollars ($2,000) per month.

(k) The Company shall reimburse Executive for his dues (not including minimums
or other usage charges unless such expenses are reimbursable pursuant to
paragraph (i) above) at one country or dining club of his choice located in the
State of California.

(l) Executive shall be allowed to participate in any present or future medical,
health insurance or other personal fringe benefits plan adopted by the Company
for the general and overall benefit of its full time employees (it being
understood, however, that participation in any such plan is subject to whatever
eligibility requirements are applicable generally to such plan).

(m) The Company shall reimburse Executive for all reasonable legal fees and
disbursements incurred by Executive in connection with the negotiation,
preparation and execution of this Agreement, up to a maximum of $30,000.

(n) To the extent that any payments or reimbursements provided to Executive
under this Agreement, including, without limitation, under Sections 3(i), 3(j),
3(k), 3(m), 5(b), 5(c), 5(d) or 5(f), are deemed to constitute compensation to
Executive, such amounts shall be paid or reimbursed reasonably promptly, but not
later than December 31 of the year following the year in which the expense was
incurred. The amount of any payments or expense reimbursements that constitute
compensation in one year shall not affect the amount of payments or expense
reimbursements constituting compensation that are eligible for payment or
reimbursement in any subsequent year, and Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

 

5



--------------------------------------------------------------------------------

Section 4. Early Termination of Agreement and other Matters.

(a) It is agreed and understood that this Agreement (except for Section 6 and 7
hereof) and Executive’s employment with the Company shall terminate
automatically upon the first to occur of any of the events set forth in
(i) through (v) below:

(i) the date of Executive’s death;

(ii) the date on which the Board shall give Executive notice of termination on
account of a Disability (as hereinafter defined), which has prevented Executive
from satisfactorily and completely performing his duties under this Agreement
for a period or periods aggregating more than one hundred twenty (120) days in
any twelve (12) consecutive months;

(iii) within 30 days following the date on which the Board shall give Executive
notice of termination for Cause (as hereinafter defined);

(iv) within 30 days following the date on which the Board shall give Executive
notice of termination for any reason other than Disability or Cause or Executive
shall give the Board notice of termination for Good Reason (as hereinafter
defined); or

(v) within 60 days following the date on which Executive shall give the Board
notice of Executive’s termination for other than for Good Reason.

(b) For purposes of this Agreement, “Cause” shall mean that Executive: (i) has
been convicted of, or pleads guilty or nolo contendere to any act of
embezzlement or fraud against the Company, its parent or any of its subsidiaries
or to any felony; (ii) has committed any willful, intentional, purposeful,
grossly negligent or malicious act that constitutes misconduct and has the
effect of materially injuring the business or reputation of the Company, its
parent or any of its affiliates and any divisions Executive may manage; or
(iii) has materially breached this Agreement; provided, however, that in the
event that the Board determines to terminate Executive’s employment for Cause,
such termination shall only become effective if the Board shall first provide
Executive written notice detailing such Cause, and if such act or omission is
susceptible to cure, Executive shall be provided a 30 day period to cure such
act or omission.

(c) For the purposes of this Agreement, “Disability” shall mean that Executive
is determined to be substantially disabled by the insurance company providing
group long-term disability insurance for the Company’s employees, which
determination would entitle Executive to disability benefit payments thereunder.
If no such insurance is then in force or if no such determination has been made,
“Disability” shall refer to a medically determinable physical or mental
condition disabling Executive from substantially performing his duties
hereunder. If such determination is disputed, then the Company and Executive
shall each select a physician licensed to practice medicine in the State of
California who shall, in turn, jointly select a third physician licensed to
practice medicine in the State of California, who shall make a binding
determination of disability. The Company shall bear the costs of obtaining such
determination.

(d) For purposes of this Agreement, “Good Reason” shall mean without Executive’s
consent (i) a material diminution in the duties, authority or responsibilities
of Executive or a material breach of this Agreement by the Company, provided
that the Board fails to cure such material reduction or breach within 30 days of
receipt of a written notice from

 

6



--------------------------------------------------------------------------------

Executive of such material reduction or breach (which notice shall be provided
by Executive to the Company within 90 days following the initial occurrence of
such event) or (ii) requiring Executive to relocate his principal place of
employment to a location that is more than twenty-five (25) miles from the
location of the Company’s principal office in the Los Angeles area as of the
Amended Effective Date. Executive’s Separation from Service from the Company as
a result of any of the foregoing events must occur within 2 years of the initial
occurrence of any such event.

Section 5. Compensation in Event of Termination; Survival.

(a) Except as otherwise provided below in this Section 5, upon termination of
Executive’s employment for any reason, the Employment Period of this Agreement
shall end and this Agreement shall expire and the Company shall have no further
obligation to Executive except to the extent that Executive is otherwise
entitled to any unpaid salary or benefits hereunder and insurance coverage in
accordance with applicable law. Notwithstanding the expiration of the Employment
Period or termination of this Agreement; the provisions set forth in Section 6,
7 and 8 shall remain in full force and effect after the termination of
Executive’s employment hereunder. Executive shall not be required to seek other
employment or otherwise attempt to mitigate damages to be entitled to any of the
termination benefits provided in this Section 5.

(b) Subject to Section 5(j) below, if Executive incurs a Separation from Service
prior to the calendar year in which Executive attains age 70 by reason of the
Company providing Executive with written notice that it does not wish to extend
the Employment Period, Executive (or his estate in the event he dies after his
termination, as applicable) shall be entitled to the following: (i) a lump sum
cash payment within 60 days after the date of Executive’s Separation from
Service (the “Separation Date”) in an amount equal to the sum of Executive’s
Base Salary plus his Target Bonus in effect as of such date; (ii) any unvested
options shall become fully vested and immediately exercisable and any
restrictions on restricted stock that was awarded to Executive by the Company
during the Employment Period shall lapse immediately; (iii) the exercise period
with respect to any stock option shall continue until the earlier of (x) the
last day of the three-year period following the Separation Date or
(y) expiration date of such option according to its terms; and (iv) continuation
of health insurance benefits consistent with those provided by the Company to
its senior Executives; provided, however, that the percentage of the cost of
such coverage paid by the Company shall not be less than the percentage of such
costs that was paid by the Company immediately prior to the expiration date of
the Agreement.

(c) Subject to Section 5(j) below, if Executive incurs a Separation from Service
prior to the calendar year in which Executive attains age 70 by reason of a
termination of Executive’s employment either by the Company without Cause or by
Executive for Good Reason, Executive (or his estate in the event he dies after
his termination, as applicable) shall be entitled to the following: (i) a lump
sum cash payment within 60 days after the Separation Date in an amount equal to
two (2) times the sum of Executive’s Base Salary plus his Target Bonus in effect
as of such date; (ii) any unvested option shall become fully vested and
immediately exercisable and any restrictions on restricted stock that was
awarded to Executive by the Company during the Employment Period shall lapse
immediately; (iii) the exercise period with respect to any stock option shall
continue until the earlier of (x) the last day of the three-year period
following the Separation Date or (y) the expiration date of such option
according to its terms; and (iv) continuation of health insurance benefits
consistent with those provided by the

 

7



--------------------------------------------------------------------------------

Company to its senior Executives during the period commencing on the Separation
Date and ending on the later of (A) the date that is 18 months after the
Separation Date and (B) the last day of the Employment Period as determined
without regard to Executive’s Separation from Service; provided, however, that
the percentage of the cost of such coverage paid by the Company shall not be
less than the percentage of such costs that was paid by the Company immediately
prior to the expiration date of the Agreement.

(d) Subject to Section 5(j) below, if Executive incurs a Separation from Service
after the commencement of the calendar year in which Executive attains age 70 by
reason of (x) Executive’s receipt of written notice from the Company that it
does not wish to extend the Employment Period, or (y) of a termination of
Executive’s employment either by the Company without Cause or by Executive for
Good Reason, Executive (or his estate in the event he dies after his
termination, as applicable) shall be entitled to the following: (i) any unvested
option shall become fully vested and immediately exercisable and any
restrictions on restricted stock that was awarded to Executive by the Company
during the Employment Period shall lapse immediately; (ii) the exercise period
with respect to any stock option shall continue until the earlier of (x) the
last day of the three-year period following the Separation Date or (y) the
expiration date of such option according to its terms; and (iii) continuation of
health insurance benefits consistent with those provided by the Company to its
senior Executives during the period commencing on the Separation Date and ending
on the later of (A) the date that is 18 months after the Separation Date and
(B) the last day of the Employment Period as determined without regard to
Executive’s Separation from Service; provided, however, that the percentage of
the cost of such coverage paid by the Company shall not be less than the
percentage of such costs that was paid by the Company immediately prior to the
expiration date of the Agreement.

(e) In the event of Executive’s death or, subject to Section 5(j) below, if
Executive incurs a Separation from Service by reason of Executive’s Disability,
Executive (or his estate, as applicable) shall be entitled to the following:
(i) any unvested option shall become fully vested and immediately exercisable
and any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; and (ii) the
exercise period with respect to any stock option shall continue until the
earlier of (x) the last day of the three-year period following the Separation
Date or (y) the expiration date of such option according to its terms; provided
that Executive has not been provided with notice referred to in
Section 4(a)(iii) above.

(f) Subject to Section 5(j) below, if a Change of Control (as defined below)
occurs and Executive incurs a Separation from Service by reason of a termination
of employment either by the Company without Cause or by Executive for Good
Reason, in each case within 2 years following the effective date of a Change of
Control, Executive (or his estate in the event he dies after his termination, as
applicable) shall be entitled to the following: (i) a lump sum cash payment
within 60 days after the Separation Date in an amount equal to two (2) times the
sum of Executive’s Base Salary and Target Bonus in effect as of such date;
(ii) any unvested option shall become fully vested and immediately exercisable
and any restrictions on restricted stock that was awarded to Executive by the
Company during the Employment Period shall lapse immediately; (iii) the exercise
period with respect to any stock option shall continue until the earlier of
(x) the last day of the three-year period following the Separation Date or
(y) the expiration date of such option according to its terms; and
(iv) continuation of health insurance benefits consistent with those provided by
the Company to its senior Executives for a period of two years following the
Separation Date; provided, however, that the percentage of the cost of such
coverage paid by the

 

8



--------------------------------------------------------------------------------

Company shall not be less than the percentage of such costs that was paid by the
Company immediately prior to the expiration date of this Agreement. In addition,
if any of the payments or benefits received or to be received by Executive in
connection with this Section 5(f) will be subject to any excise tax imposed
under Section 4999 of the Code resulting from application of Section 280G of the
Code, the Company shall pay to Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by Executive, after deduction of
such excise tax, would be the same as the amount Executive would have retained
had such excise tax not been incurred. Any Gross-Up Payment or any payment of
any income or other taxes to be paid by the Company under this Section 5(f)
shall be made no later than the end of Executive’s taxable year next following
Executive’s taxable year in which Executive remits the related taxes.

(g) “Change of Control” for the purposes of this Agreement, shall have the
meaning set forth in Exhibit C, hereto.

(h) In the event the Company or any member of the Board asserts that Executive
has breached Section 6 or 7 hereof, then the Company or such Director shall
notify Executive thereof with, in the case of notification by a Director, a copy
thereof being delivered to the Company. Nothing in this Section 5(h) shall
impair the Company’s right to seek or obtain injunctive or other equitable
relief at any time in any court having jurisdiction to enforce the provisions of
Section 6 or Section 7 hereof.

(i) Executive’s obligations under Section 6 and Section 7 of this Agreement
shall survive any termination of this Agreement. Notwithstanding any of the
foregoing, in the event that Executive were to violate Section 6 or 7, any
benefit or amount payable to Executive pursuant to this Section 5 shall be
forfeited and cancelled immediately upon such violation.

(j) This Agreement shall be administered and interpreted to maximize the
short-term deferral exception to Section 409A of the Code, and Executive shall
not, directly or indirectly, designate the taxable year of a payment made under
this Agreement. The portion of any payment under this Agreement that is paid
within the “short-term deferral period” within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) shall be treated as a short term deferral and
not aggregated with other plans or payments. Any other portion of the payment
that does not meet the short term deferral requirement shall, to the maximum
extent possible, be deemed to satisfy the exception from Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment. Any right to a series of installment payments
pursuant to this Agreement is to be treated as a right to a series of separate
payments. Any amount that is paid as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4), or within the involuntary separation
pay limit under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) shall be
treated as a separate payment. Payment dates provided for in this Agreement
shall be deemed to incorporate “grace periods” within the meaning of
Section 409A of the Code.

In addition, notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any severance payments or
benefits payable under Section 5 hereof, shall be paid to Executive during the
6-month period following Executive’s Separation from Service if the Company
determines that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Section 409A(a)(2)(B)(i) of
the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or

 

9



--------------------------------------------------------------------------------

such earlier date upon which such amount can be paid under Section 409A of the
Code without resulting in a prohibited distribution, including as a result of
Executive’s death), the Company shall pay Executive a lump-sum amount equal to
the cumulative amount that would have otherwise been payable to Executive during
such period.

Section 6. Proprietary Information of the Company.

(a) At no time during or after Executive’s employment with the Company will
Executive (i) use Confidential Information (as defined below) for any purpose
other than during such employment as directed by the Company or (ii) disclose
Confidential Information to any person or entity other than the Company or
persons or entities to whom disclosure has been authorized by the Company in
writing (except that Executive may disclose such information to the minimum
extent necessary to comply with governmental or judicial process, so long as
Executive promptly notifies the Company of such pending disclosure and consults
with the Company concerning the advisability of seeking a protective order or
other means of preserving the confidentiality of the Confidential Information).

(b) During the Employment Period, Executive shall promptly communicate to
Company all ideas, discoveries and inventions which relate to the Company and
which are or may be useful to the Company. Executive acknowledges that all such
ideas, discoveries, inventions, and improvements, which relate to the Company
and which are made, conceived, or reduced to practice by him or jointly with
others and every item of knowledge relating to the Company’s business interests
(including potential business interests) gained by him during the course of his
employment hereunder are the property of the Company and Executive hereby
irrevocably assigns all such ideas, discoveries, inventions, improvements, and
knowledge to the Company for its sole use and benefit, without additional
compensation. Executive further agrees to cooperate fully with Company to
perfect Company’s interest and title to all such ideas, discoveries, inventions
and improvements. Notwithstanding the foregoing, pursuant to California Labor
Code Section 2870, Executive shall not be required to assign to the Company any
inventions that Executive developed entirely on his own time without use of the
Company’s equipment, supplies, facilities or trade secret information unless
they either (i) relate at the time of conception or reduction to practice of the
invention to the Company’s business or demonstrably anticipated research and
development or (ii) result from work performed by Executive for the Company.

As used herein, “Confidential Information” means all information of a technical
or business nature relating to the Company, including without limitation trade
secrets, recipes, inventions, drawings, file data, documentation, diagrams,
specifications, know-how, processes, formulas, models, test results, marketing
techniques and materials, marketing and development plans, price lists, pricing
policies, business plans, information relating to customer or supplier
identities, characteristics and agreements, financial information and
projections, flow charts, software in various stages of development, source
codes, object codes, research and development procedures and employee files and
information; provided, however, that “Confidential Information” shall not
include any information that has become public knowledge through no fault of
Executive. Executive also agrees not to disclose any confidential or proprietary
information that the Company obtains from a third party and which the Company
treats as confidential or proprietary or designates as confidential, whether or
not such information is owned or developed by the Company. All Confidential
Information, regardless of form, is the exclusive property of the Company.

 

10



--------------------------------------------------------------------------------

Section 7. Non-Competition/Non-Solicitation.

(a) Executive agrees that during the Employment Period, Executive shall not
directly or indirectly, either individually or as an investor, owner, partner,
agent, employee, independent contractor, consultant or otherwise, engage in any
restaurant or other retail business, including but not limited to any business
that sells pizza or other menu items offered by the Company or any subsidiary of
the Company.

(b) Executive agrees that while he is employed by the Company, and for so long
as Executive receives any payment of any Supplemental Retirement Benefit or
other payments made pursuant to Section 5 above, he will not directly or
indirectly, solicit for employment or attempt to solicit for employment any
person who was an employee, officer or director of the Company at any time
during the 12 months preceding the date that Executive’s employment with the
Company is terminated.

(c) As the violation by Executive of the provisions of Section 6 or this
Section 7 would cause irreparable injury to the Company due to among other
things his knowledge of trade secrets and proprietary information or rights, and
there is no adequate remedy at law for such violation, the Company shall have
the right in addition to any other remedies available, at law or in equity, to
seek to enjoin Executive in a court of equity from violating such provisions.
Executive hereby waives any and all defenses he may have on the ground of lack
of jurisdiction, forum non conveniens, or competence of the court to grant an
injunction or other equitable relief, or otherwise and Executive further agrees
to waive any requirement for a bond or undertaking. The existence of this right
shall not preclude any other rights and remedies at law or in equity which the
Company may have.

Section 8. Deductions and Other Tax Matters.

(a) Anything to the contrary herein notwithstanding, the Company shall, and is
hereby authorized to, withhold or deduct from any amounts payable by the Company
to Executive any foreign, federal, state or municipal taxes, social security
contributions or other amounts required to be withheld by law, and to report and
remit such amounts to the proper authorities.

(b) Certain payments and benefits under this Agreement are intended to be exempt
from the application of Section 409A of the Code, while other payments hereunder
may constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code, the payment of which is intended to comply with
Section 409A of the Code. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
subject to Section 409A of the Code and related Department of Treasury guidance,
the Company may adopt such amendments to this Agreement or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Company determines are necessary or
appropriate to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A of the Code and/or preserve the intended tax
treatment of such compensation and benefits, or (ii) comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance; provided, however, that no such

 

11



--------------------------------------------------------------------------------

amendments or adoption of other policies and procedures will reduce the amount
of any compensation or benefit Executive otherwise would be entitled to under
this Agreement without the written consent of Executive.

(c) To the extent that Section 5(b), (c), (d) or (f) hereof requires the
Company, partially or wholly, to subsidize any continuation of health insurance
benefits following Executive’s Separation from Service:

(i) If such continued health insurance benefits are to be provided through
third-party insurance maintained by the Company under the Company’s benefit
plans in a manner that causes such health insurance benefits to be exempt from
the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), the Company shall pay or reimburse such premiums in
accordance with the terms of this Agreement, subject to Section 3(n) hereof;
provided, however, that if, during the period of health insurance benefits
continuation coverage (the “Health Benefits Continuation Period”), any plan
pursuant to which such health insurance benefits are provided is not, or ceases
prior to the expiration of the Health Benefits Continuation Period to be, exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), then an amount equal to each remaining premium payment
shall thereafter be paid to Executive as currently taxable compensation in
substantially equal monthly installments over the remainder of the Health
Benefits Continuation Period (or the remaining portion thereof); or

(ii) If such continued health insurance benefits are to be provided in whole or
in part through a self-funded plan maintained by the Company, the benefits of
which are not fully-insured by a third-party insurer:

(A) To the greatest extent applicable, such health insurance benefits shall be
construed to satisfy the exemption from Section 409A of the Code pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B), and

(B) To the extent such health insurance benefits do not satisfy such exemption
and/or extend beyond the continuation period under COBRA, determined as of the
date of Executive’s Separation from Service, the Company shall reimburse the
premiums relating to such health insurance benefits in accordance with
Section 3(n) hereof.

Section 9. Resolution. If any dispute under this Agreement is not settled or
resolved within thirty (30) days after the receipt by each party of written
notice of dispute, the matter shall be submitted to binding arbitration, such
arbitration to be conducted in the State of California and, unless otherwise
agreed, such arbitration will be conducted in accordance with the rules and
procedures of the American Arbitration Association. The arbitrator, in its final
decision, shall determine which party or parties shall bear the costs of the
arbitration, including attorneys fees and expenses.

Section 10. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be telecopied, delivered by overnight
delivery service or mailed to the intended recipient at the telecopy number or
address specified below. Such notices, requests, demands and other
communications shall be deemed to have been fully given when transmitted by
telecopier, answerback received, delivered by overnight delivery service against
receipt or, in the case of mailed notices, three business days after such notice
is enclosed

 

12



--------------------------------------------------------------------------------

in a properly sealed envelope and mailed by first class, registered or certified
mail, return receipt requested, postage and registration or certain prepaid,
with the United States Postal Service, in each case given or addressed as
follows:

If to Executive to:

Larry S. Flax

c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Confirm: (310) 342-5000

with copies to:

Akin Gump Strauss Hauer & Feld LLP

Attention: Robin Schachter

2029 Century Park East

Suite 2400

Los Angeles, California 90067-3012

Fax: (310) 229-1001

Confirm: (310) 728-3363

If to the Company, to:

General Counsel c/o California Pizza Kitchen, Inc.

6053 West Century Blvd., 11th Floor

Los Angeles, California 90045-6442

Fax: (310) 342-4669

Confirm: (310) 342-5000

with copies to:

Latham & Watkins LLP

Attention: James D. C. Barrall

355 South Grand Avenue

Los Angeles, CA 90017

Fax: (213) 891-8763

Confirm: (213) 485-1234

Section 11. Entire Agreement. This Agreement contains all the understandings and
representations between us pertaining to the subject matter hereof and
supersedes all undertakings and agreements, whether oral or in writing, if any
there be, previously entered into between the Company and Executive with respect
to the subject matter hereof.

Section 12. Binding Agreement. This Agreement shall be binding upon and shall be
for the benefit of the Company, its successors and assigns, and Executive and,
in the event of his

 

13



--------------------------------------------------------------------------------

death, his estate or other legal representative, except that no right or
obligations under this Agreement can be assigned or transferred by Executive
without the express prior written consent of the Company.

Section 13. Amendment; Waiver. No provision of this Agreement may be amended,
modified, supplemented or waived unless such amendment, modification, supplement
or waiver is agreed to in writing, signed by Executive and another employee of
the Company duly authorized by the Board. Except as otherwise specifically
provided in this Agreement, no waiver by either the Company or Executive of any
breach by the other of any condition or provision shall be deemed a waiver of a
similar or dissimilar provision or condition at the same or any prior or
subsequent time.

Section 14. Governing Law. This Agreement is deemed a contract made under, and
for all purposes to be governed by and construed in accordance with, the laws of
the State of California, without reference to principles of conflicts of laws.

Section 15. Illegality. Without limiting Section 7 hereof, in the event that any
provision or portion of this Agreement shall be determined to be invalid,
illegal or unenforceable for any reason, the remaining provisions or portions of
this Agreement will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law and the parties hereto will use
all reasonable efforts to substitute one or more valid, legal and enforceable
provisions which, insofar as practicable, implement the purposes and intents
hereof.

 

14



--------------------------------------------------------------------------------

Section 16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which, together,
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

CALIFORNIA PIZZA KITCHEN, INC. By:  

/s/ Susan M. Collyns

Name:   Susan M. Collyns Title:   Senior Vice President, Finance,   Chief
Financial Officer EXECUTIVE  

/s/ Larry S. Flax

  Larry S. Flax

 

15



--------------------------------------------------------------------------------

EXHIBIT A

California Pizza Kitchen CEO Bonus Matrix

 

     2005 CPK EBITDA
(before pre-opening and restatement)     Individual CEO Bonus      Deviation
from Target     Percent of
Salary     Percent of Target Bonus     Dollars [1]      (% of target)    
(% of salary)     (% of target bonus)     ($000)

Below Threshold

   0 %   0 %   0 %   $ —  

Threshold

   -10 %   30 %   50 %   $ 150    -9 %   33 %   55 %   $ 165    -8 %   36 %   60
%   $ 180    -7 %   39 %   65 %   $ 195    -6 %   42 %   70 %   $ 210    -5 %  
45 %   75 %   $ 225    -4 %   48 %   80 %   $ 240    -3 %   51 %   85 %   $ 255
   -2 %   54 %   90 %   $ 270    -1 %   57 %   95 %   $ 285

Target

   0 %   60 %   100 %   $ 300    1 %   66 %   110 %   $ 330    2 %   72 %   120
%   $ 360    3 %   78 %   130 %   $ 390    4 %   84 %   140 %   $ 420    5 %  
90 %   150 %   $ 450    6 %   96 %   160 %   $ 480    7 %   102 %   170 %   $
510    8 %   116 %   193 %   $ 580    9 %   130 %   217 %   $ 650    10 %   144
%   240 %   $ 720    11 %   158 %   263 %   $ 789    12 %   172 %   286 %   $
859    13 %   186 %   310 %   $ 929 Superior/Maximum    14 %   200 %   333 %   $
1,000

 

[1] Assuming a $500,000 salary



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN

NOTICE OF STOCK OPTION GRANT

California Pizza Kitchen, Inc. (the “Company”) hereby grants you the following
Option to purchase shares of its common stock (“Shares”). The terms and
conditions of this Option are set forth in the Stock Option Agreement and the
CALIFORNIA PIZZA KITCHEN, INC. 2004 OMNIBUS INCENTIVE COMPENSATION PLAN (the
“Plan”), both of which are attached to and made a part of this document.

 

Date of Grant:   [Date of Grant] Name of Optionee:   [Name of Optionee] Number
of Option Shares:   [Number of Shares] Exercise Price per Share:   $[Exercise
Price] (The Exercise Price per Share shall not be less than one hundred percent
(100%) of the Fair Market Value. If Optionee is a more than ten-percent
stockholder, the Exercise Price per Share of an ISO shall be at least one
hundred ten percent (110%) of Fair Market Value.) Vesting Start Date:   [Vesting
Start Date] Type of Option:   [Type of Grant: NSO/ISO] Vesting Schedule:  
[Vesting Schedule] Rights upon Termination:   [Vesting/Termination Schedule]

By signing this document, you acknowledge receipt of a copy of the Plan, and
agree that (a) you have carefully read, fully understand and agree to all of the
terms and conditions described in the attached Stock Option Agreement, and the
Plan document; and (b) you understand and agree that this Stock Option
Agreement, including its cover sheet and attachments, constitutes the entire
understanding between you and the Company regarding this Option, and that any
prior agreements, commitments or negotiations concerning this Option are
replaced and superseded.

 

[NAME OF OPTIONEE]     CALIFORNIA PIZZA KITCHEN, INC.

 

    By:  

 

    Its:  

 



--------------------------------------------------------------------------------

CALIFORNIA PIZZA KITCHEN, INC.

2004 OMNIBUS INCENTIVE COMPENSATION PLAN (THE “PLAN”)

STOCK OPTION AGREEMENT

SECTION 1. KIND OF OPTION.

This Option is intended to be either an incentive stock option intended to meet
the requirements of section 422 of the Internal Revenue Code (an “ISO”) or a
non-statutory option (an “NSO”), which is not intended to meet the requirements
of an ISO, as indicated in the Notice of Stock Option Grant. Even if this Option
is designated as an ISO, it shall be deemed to be an NSO to the extent required
by the $100,000 annual limitation under Section 422(d) of the Code.

SECTION 2. VESTING.

Subject to the terms and conditions of the Plan and this Stock Option Agreement
(the “Agreement”), your Option will be exercisable with respect to the Shares
that have become vested in accordance with the schedule set forth in the Notice
of Stock Option Grant (the “Notice”). Except as otherwise provided in the
Notice, after your Service terminates for any reason, vesting of your Shares
immediately stops and your Option expires immediately as to the number of Shares
that are not vested as of your Service termination date.

SECTION 3. TERM.

Your Option will expire in any event at the close of business at Company
headquarters ten years after the Date of Grant; provided, however, that if your
Option is an ISO it will expire five years after the Date of Grant if you are a
more than ten-percent stockholder of the Company (the “Expiration Date”). Also,
your Option will expire earlier if your Service terminates, as described herein.

SECTION 4. REGULAR TERMINATION.

(a) Except as otherwise provided in the Notice, if your Service terminates for
any reason except termination without Cause, death, Disability, or Retirement
(as such capitalized terms are defined below), the vested portion of your Option
will expire at the close of business at Company headquarters on the date of
termination of your Service.

(b) Except as otherwise provided in the Notice, if your Service terminates due
to termination without Cause or Retirement, the vested portion of your Option
will expire at the close of business at Company headquarters on the date two
months after the date of your termination without Cause or Retirement.

(c) If your Option is an ISO and you exercise it more than three months after
termination of your Service as an Employee for any reason other than death or
total and permanent disability as defined under section 22(e)(3) of the Code,
your Option will cease to be eligible for ISO tax treatment.

(d) Your Option will cease to be eligible for ISO tax treatment if you exercise
it more than three months after the 90th day of a bona fide leave of absence
approved by the Company, unless your right to reemployment after your leave was
guaranteed by statute or contract.

(e) Solely for purposes of your Option, “Cause”, “Retirement” and “Disability”
are defined as follows.

 

  (1) “Cause” has the definition set forth in your employment agreement with the
Company, or, if you do not have an employment agreement, includes, without
limitation: (i) your commission of a felony or other crime involving moral
turpitude; (ii) your negligence or willful misconduct in connection with the
performance of your duties for the Company; (iii) your willful failure to follow
the lawful instructions of your supervisor; and (iv) a breach of your fiduciary
duty to the Company for personal profit or otherwise.

 

  (2) “Retirement” means retirement from full-time employment by the Company in
accordance with the normal retirement policies of the Company.

 

  (3) “Disability” means your inability to perform a major part of the duties to
be performed by you as an employee of the Company immediately prior to the
inception of the disability, because of illness, accident or injury, for a
period of twenty-six consecutive weeks or for a cumulative period of thirty
weeks in any twelve month period.



--------------------------------------------------------------------------------

SECTION 5. DEATH.

Except as otherwise provided in the Notice, if you die while in Service with the
Company, the vested portion of your Option will expire at the close of business
at Company headquarters on the date three months after the date of your death.
During that three month period, your estate, legatees or heirs may exercise that
portion of your Option that was vested on the date of your death.
Notwithstanding the foregoing, the Option may not be exercised after the
Expiration Date determined under Section 3 above.

SECTION 6. DISABILITY.

Except as otherwise provided in the Notice, if your Service terminates because
of a Disability, the vested portion of your Option will expire at the close of
business at Company headquarters on the date two months after your termination
date. During that two month period, you may exercise that portion of your Option
that was vested on the date of your Disability.

SECTION 7. EXERCISING YOUR OPTION.

To exercise your Option, you must provide notice according to such procedures as
may be prescribed by the Company. Your exercise will be effective when
appropriate notice together with full payment is received by the Company. If
someone else wants to exercise your Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

SECTION 8. PAYMENT FORMS.

When you exercise your Option, you must include payment of the Exercise Price
for the Shares you are purchasing in cash or cash equivalents. Alternatively,
you may pay all or part of the Exercise Price by surrendering, or attesting to
ownership of, Shares already owned by you, unless such action would cause the
Company to recognize any (or additional) compensation expense with respect to
the Option for financial reporting purposes. Such Shares shall be surrendered to
the Company in good form for transfer and shall be valued at their Fair Market
Value on the date of Option exercise. To the extent that a public market for the
Shares exists and to the extent permitted by applicable law, in each case as
determined by the Company, you also may exercise your Option by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker to sell Shares and to deliver all or part of the sale proceeds to the
Company in payment of the aggregate Exercise Price and, if requested, applicable
withholding taxes. The Company will provide the forms necessary to make such a
cashless exercise. Payment also may be made all or in part by delivery (on a
form prescribed by the Company) of an irrevocable direction to a securities
broker or lender to pledge Shares as a security for a loan, and to deliver all
or part of the loan proceeds to the Company in payment of the aggregate Exercise
Price and, if requested, applicable withholding taxes. Notwithstanding the
foregoing, payment may not be made in any form that is unlawful, as determined
by the Company in its sole discretion. The Board may permit such other payment
forms as it deems appropriate, subject to applicable laws, regulations and
rules.

SECTION 9. NO DUTY TO TRANSFER IN VIOLATION OF THIS AGREEMENT

The Company will not be required (a) to transfer on its books any shares of
Common Stock of the Company which have been sold or transferred in violation of
any of the provisions set forth in this Agreement or (b) to treat as owner of
such shares or to accord the right to vote as such owner or to pay dividends to
any transferee to whom such shares have been so transferred.

SECTION 10. TAX WITHHOLDING AND REPORTING.

(a) You will not be allowed to exercise this Option unless you pay, or make
acceptable arrangements to pay, any taxes required to be withheld as a result of
the Option exercise or the sale of Shares acquired upon exercise of this Option.
You hereby authorize withholding from payroll or any other payment due you from
the Company or your employer to satisfy any such withholding tax obligation.

(b) If you sell or otherwise dispose of any of the Shares acquired pursuant to
an ISO on or before the later of (i) two years after the grant date, or (ii) one
year after the exercise date, you shall immediately notify the Company in
writing of such disposition.



--------------------------------------------------------------------------------

SECTION 11. RESALE RESTRICTIONS/MARKET STAND-OFF.

You agree that in connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the U.S. Securities Act of 1933, as amended, you will not, without
the prior written consent of the Company, directly or indirectly, sell, make any
short sale of, contract to sell, transfer the economic risk of ownership in,
loan, hypothecate, pledge, grant any option for the purchase of, or otherwise
dispose of or transfer for value or agree to engage in any of the foregoing
transactions with respect to any equity securities of the Company for such
period of time after the effective date of such registration statement as may be
requested by the Company. Such period of time will not exceed one hundred eighty
(180) days; provided, however, that in the event the Company requests that the
one hundred eighty (180) day period be extended or modified pursuant to
then-applicable law, rules, regulations or trading policies, the restrictions
imposed during the one hundred eighty (180) day period will continue to apply to
the extent necessary to comply with such law, rules, regulations or trading
policies. You agree to execute and deliver such other agreements as may be
reasonably requested by the Company which are consistent with the foregoing or
which are necessary to give further effect thereto. To enforce the provisions of
this Section, the Company may impose stop-transfer instructions with respect to
the Common Stock until the end of the applicable stand-off period.

SECTION 12. TRANSFER OF OPTION.

Prior to your death, only you may exercise this Option. This Option and the
rights and privileges conferred hereby cannot be sold, pledged or otherwise
transferred (whether by operation of law or otherwise) and shall not be subject
to sale under execution, attachment, levy or similar process. For instance, you
may not sell this Option or use it as security for a loan, except in accordance
with Section 8 hereof. If you attempt to do any of these things, this Option
will immediately become invalid. You may, however, dispose of this Option in
your will. Regardless of any marital property settlement agreement, the Company
is not obligated to honor an Exercise Notice from your spouse or former spouse,
nor is the Company obligated to recognize such individual’s interest in your
Option in any other way.

SECTION 13. RETENTION RIGHTS.

This Agreement does not give you the right to be retained by the Company in any
capacity. The Company reserves the right to terminate your Service at any time
and for any reason without thereby incurring any liability to you.

SECTION 14. STOCKHOLDER RIGHTS.

Neither you nor your estate or heirs have any rights as a stockholder of the
Company until a certificate for the Shares acquired upon exercise of this Option
has been issued. Once a certificate for the Shares acquired upon exercise of
this Option has been issued, you will have all the rights and privileges of a
stockholder of the Company with respect to the Common Stock. No adjustments are
made for dividends or other rights if the applicable record date occurs before
your stock certificate is issued, except as described in the Plan.

SECTION 15. ADJUSTMENTS.

In the event of a stock split, a stock dividend or a similar change in the
Company’s Stock, the number of Shares covered by this Option and the Exercise
Price per share may be adjusted pursuant to the Plan. Your Option shall be
subject to the terms of the agreement of merger, liquidation or reorganization
in the event the Company is subject to such corporate activity as set forth in
the Plan.

SECTION 16. APPLICABLE LAW AND TAX DISCLAIMER.

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice of law provisions). You agree that you
are responsible for consulting your own tax advisor as to the tax consequences
associated with your Option. The tax rules governing options are complex, change
frequently and depend on the individual taxpayer’s situation. Although the
Company will make available to you general tax information about stock options,
you agree that the Company shall not be held liable or responsible for making
such information available to you and any tax or financial consequences that you
may incur in connection with your Option.



--------------------------------------------------------------------------------

SECTION 17. THE PLAN AND OTHER AGREEMENTS.

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan. The Notice,
this Agreement, including its attachments, and the Plan constitute the entire
understanding between you and the Company regarding this Option. Any prior
agreements, commitments or negotiations concerning this Option are superseded.



--------------------------------------------------------------------------------

EXHIBIT C

Change of Control Definition

(1) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(2) “Change of Control” shall be deemed to have occurred if the event set forth
in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates)
representing 30% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (A) of paragraph
(iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
30% or more of the combined voting power of the Company’s then outstanding
securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 70% of the combined voting power of
the voting securities of which are owned by shareholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, a Change of Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(3) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(4) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.